              Case 2:17-cr-00155-MCE Document 154 Filed 12/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-155-MCE
12                                Plaintiff,               STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                             FINDINGS AND ORDER
14   LUIS NUNEZ,                                           DATE: December 3, 2020
     PABLO VARGAS,                                         TIME: 10:00 a.m.
15   GREGORIO NUNEZ,                                       COURT: Hon. Morrison C. England, Jr.
16                                Defendant.
17

18          This case was set for a status conference on December 3, 2020. By this stipulation, the United

19 States and defendant Pablo Vargas request that the Court continue the status conference to January 14,

20 2021, and to exclude time under the Court’s General Orders, as well under Local Code T4, for the
21 reasons set forth below. Defendants Luis Nunez and Gregorio Nunez have both pleaded guilty in this

22 matter, and neither of them join in this stipulation.

23          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

24 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

25 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

26 address public health concerns related to COVID-19.
27          Although the General Orders address the district-wide health concern, the Supreme Court has

28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION REGARDING EXCLUDABLE TIME                1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00155-MCE Document 154 Filed 12/02/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that
10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00155-MCE Document 154 Filed 12/02/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant Pablo

 5 Vargas, by and through his counsel of record, T. Lance Archer, hereby stipulate as follows:

 6          1.     By this stipulation, defendant Pablo Vargas now moves to exclude time between

 7 December 3, 2020, and January 14, 2021, under Local Code T4.

 8          2.     The parties to this stipulation agree, and request that the Court find the following:

 9                 a)      The government has represented that the discovery associated with this case

10          includes several reports, as well as video and audio surveillance, all of which the government has

11          produced. In addition, there is physical evidence involved in this case. All of this discovery has

12          been either produced directly to counsel, or made available for inspection and copying.

13                 b)      Counsel for defendant desires additional time to review the discovery, and will

14          need additional time. Defense counsel will also need time to review the current charges, to

15          investigate and conduct research related to the current charges, and to discuss potential

16          resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial.

17                 c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period between December 3, 2020, and

26          January 14, 2021, inclusive, is deemed excludable pursuant to this Court’s General Orders, and

27          to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

28          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00155-MCE Document 154 Filed 12/02/20 Page 4 of 4


 1          justice served by taking such action outweigh the best interest of the public and the defendant in

 2          a speedy trial.

 3          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7   Dated: November 30, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
 8
                                                              /s/ JAMES R. CONOLLY
 9                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
10

11
     Dated: November 30, 2020                                 /s/ T. LANCE ARCHER
12
                                                              T. LANCE ARCHER
13                                                            Counsel for Defendant
                                                              PABLO VARGAS
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO ORDERED.
18

19
     Dated: December 1, 2020
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
